DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1/27/2022 has been entered.  Claims 1-12 remain pending the Application.  

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.  
Applicant argues the combination of Stones and Iida (Applicant states “Lida”), which teaches a hingedly pivotal connection of the grill with the blower, would prevent the grill of Stones from rotating with blower; the grill of Comer is detachable, so the combination of Stones and Comer does not teach the claimed invention; Comer teaches the rotation of a central cover with respect to an outer ring for the purpose of adjusting air flow into the motor, and this does not activate a safety switch; combining Comer with Iida would produce a grill with a rotatable central section for adjusting air flow, but still missing the activation of the safety feature limitation; combining Comer with stones would not necessarily produce central section to activating a safety switch, as it would produce a central section for adjusting airflow; combining Comer with any of the cited references would produce a central section that rotates to adjust air flow.  Examiner respectfully disagrees.
As noted in the Rejections below, the combination of the prior art is of Stones in view of Iida and Comer.  Applicant argues the combinations of Stones and Iida, Stones in view of Comer, and Iida in view of Comer, but does not address the Rejections of record which are Stones in view of Iida and Comer.  
Stones teaches the majority of the claimed structure including a grill connected to the volute adjacent the air inlet, the grill having a cover which is rotatable and activates a safety switch when rotated (see Rejection below).  Stones does not teach the grill capable of rotating to cover the air inlet (this is the hingedly pivotal connection of the grill to the blower), and the grill cover rotatable within the ring of the grill.  Comer is utilized to teach the it is conceptually (note - Examiner is not using a bodily incorporation of Comer) well known to provide a grill cover which is made of two parts - a ring and a grill cover rotatable within the ring.  Iida is utilized to teach that it is well known to provide a hingedly pivotal connection between a grill and a volute of a blower.  This combination of Stones and Iida, as Applicant has pointed out, would prevent the functionality of the grill of Stones to rotate in order to activate the safety switch.  
One of ordinary skill in the art when combining the teachings of Stones in view of Iida and Comer, however, would note that the grill of Stones may be made of the two-part configuration of Comer, and the hinged connection (as taught by Iida) between the grill and volute may be connected to the outer ring of this new grill configuration.  The resulting apparatus/method would then be a two part grill with a hinged connection between the ring of the grill and the volute, and retain the original functionality of the grill of Stones (now the grill cover within the ring) being able to rotate in order to actuate the safety switch.  
For these reasons Applicant’s arguments are not found persuasive, and the Rejections of record have been maintained.



Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stones et al. (US 20130212830) in view of Iida (US 5586359) and Comer et al. (US 4694528).
Regarding these claims Stones teaches:
1. A blowervac device (10), comprising: 
a housing (14) having a motor (¶ [0031]); 
a fan driven by the motor (¶ [0031]); 
a volute connected to the housing and enclosing the fan (¶ [0031]), the volute having an air inlet (20) and an air outlet (22); 
a grill (12) capable of covering the air inlet to the volute in a blow mode (is capable of as clearly seen in the blowing configuration of Fig 1), the grill having an outer ring (flange 64; Fig 6) and a rotatable cover (interior portion of 12 that comprises a pair of lugs 66; Fig 6); and 
a safety switch (78) being activated by the rotation of the cover, the safety switch preventing actuation of the motor when in the non-actuated position (¶¶ [0043-44]).  
2. The blowervac device according to claim 1, wherein the volute has a skirt (44) with a slot (60c) therein, the cover having a pin (66) that enters the slot when the grill is closed over the air inlet to the volute (Figs 6 & 9).  
3. The blowervac device according to claim 2, wherein the slot is L-shaped (Fig 5; ¶ [0050]).  
4. The blowervac device according to claim 1, further including an actuator (76) for the safety switch that detects the rotation of the cover (¶¶ [0043-44]).  
5. The blowervac device according to claim 4, wherein the actuator pivots within the housing in response to the rotation of the cover (Figs 8; ¶¶ [0043-44]).  
6. The blowervac device according to claim 4, wherein the cover has a boss (68) that in a first position does not engage the actuator (Figs 8a&8b), and in a second position engages the actuator (Fig 8c), wherein the second position is rotationally different than the first position (clearly seen in Figs).  
7. The blowervac device according to claim 1, including a vacuum mode (Fig 2; ¶ [0032]) where a vacuum tube (28) is attached to the air inlet of the volute, the vacuum tube having a first rotational position where a boss of the vacuum tube does not actuate the safety switch and a second rotational position that actuates the safety switch (¶¶ [0007-16, 33]). 
 
8. An outdoor garden device (10), comprising: 
a housing (14) having a motor (¶ [0031]); 
a fan driven by the motor (¶ [0031]); 
a volute connected to the housing and enclosing the fan (¶ [0031]), the volute having an air inlet (20) and an air outlet (22); 
a grill (12) capable of covering the air inlet to the volute (Fig 1), the grill having an outer ring (flange 64; Fig 6) and a cover (interior portion of 12 that comprises a pair of lugs 66; Fig 6) rotatable within the ring (¶ [0040]); and 
a safety switch (78) being activated by the rotation of the cover, the safety switch preventing actuation of the motor when in the non-actuated position (¶¶ [0043-44]).  
9. The outdoor garden device of claim 8, further comprising an actuator (76) for activating the safety switch, the actuator moving in response to a boss (68) on the cover to activate the safety switch (¶¶ [0043-44]).  

10. A method of turning on an outdoor garden device comprising the steps of: 
providing a housing (14) having a motor (¶ [0031]), a fan driven by the motor (¶ [0031]), a volute connected to the housing and enclosing the fan (¶ [0031]), the volute having an air inlet (20) and an air outlet (22); 
providing a grill (12), the grill having an outer ring (flange 64; Fig 6) and a cover (interior portion of 12 that comprises a pair of lugs 66; Fig 6); 
rotating the cover, the cover activating a safety switch (78) allowing for the actuation of the motor (Figs 8; ¶¶ [0043-44]).  
11. The method of turning on an outdoor garden device of claim 10, wherein the volute has a skirt (44) with a slot (60c) therein, the cover having a pin (66) that enters the slot when the grill is closed over the air inlet to the volute (Figs 6&9).  
12. The method of turning on an outdoor garden device of claim 10, wherein the cover has a boss (68) that in a first position does not engage the actuator (Figs 8a&8b), and in a second position engages the actuator (Fig 8c), wherein the second position is rotationally different than the first position (clearly seen in Figs).

	Stones does not explicitly teach:
	1. the grill connected to the volute adjacent the air inlet and capable of rotating to cover the air inlet (emphasis added), the cover of the grill rotatable within the ring.
	8. the grill connected to the volute adjacent the air inlet and capable of rotating to cover the air inlet (emphasis added), the cover of the grill rotatable within the ring.
	10. the grill connected to the volute adjacent the air inlet, the cover of the grill rotatable within the ring;
rotating the grill to cover the air inlet.

	Iida teaches that it is well known in the art to provide vacuum/blower apparatuses which have a grill (18) connected to a volute adjacent an air inlet (4a), the grill capable of rotating/rotating the grill (via hinge 19) to cover the air inlet (3:62-4:3).  Comer teaches that it is well known to provide vacuum/blower apparatuses which have an intake grill which comprises an outer ring (52+54) and a cover (56) rotatable within the ring.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Stones to incorporate the teachings of Iida and Comer and provide the grill be hingedly attached to the volute adjacent the air inlet allowing for the rotation of the grill to cover the inlet, and to provide the cover of the grill be rotatable within the outer ring.  Doing so would allow for the grill to remain attached to the apparatus during the suction configuration, while retaining the functionality of the safety features being activated with rotation of the cover.  This would be accomplished if the hinge (taught by Iida) were attached to the outer ring (64) of the grill of Stones while allowing for the cover (interior portion of 12 which comprises lugs 66; Fig 6) be rotatable within the outer ring (via handle 36).  This would prevent the user from misplacing the grill during use of the apparatus in the suction configuration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723